                                          Case 5:16-cv-06370-EJD Document 695 Filed 06/19/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     OPTRONIC TECHNOLOGIES, INC,                       Case No. 16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER GRANTING IN PART AND
                                                  v.                                       DENYING IN PART DEFENDANT’S
                                  10
                                                                                           REQUEST FOR AN EXTENSION OF
                                  11     NINGBO SUNNY ELECTRONIC CO.,                      TIME
                                         LTD., et al.,
                                  12                                                       Re: Dkt. No. 687
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Defendant Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”) requests an extension of

                                  15   time to comply with the Court’s June 1, 2020 sanctions order, as that order relates to Ningbo

                                  16   Sunny’s production of documents. Dkt. No. 687. Plaintiff Optronic Technologies, Inc. (“Orion”)

                                  17   characterizes the request as an untimely objection to a non-dispositive order of a magistrate judge

                                  18   under Rule 72 and opposes the request. Dkt. No. 691. Judge Davila has referred Ningbo Sunny’s

                                  19   request to the undersigned for decision. Dkt. No. 694.

                                  20          Ningbo Sunny misapprehends what the June 1, 2020 order requires. That order states in

                                  21   relevant part:

                                  22                  [T]the Court’s principal concern is ensuring that Ningbo Sunny fully
                                              complies with its obligations to produce documents responsive to Orion’s
                                  23          post-judgment document requests consistent with the representations it has
                                              made in response to those requests. See Dkt. No. 624-2; see also Dkt. No.
                                  24          600. While this motion for sanctions was under submission, the presiding
                                              judge granted Sheppard Mullin’s motion to withdraw as counsel of record,
                                  25          and new counsel have appeared for Ningbo Sunny in this case. See Dkt.
                                              Nos. 655, 666. Requiring Sheppard Mullin to actively supervise the
                                  26          collection, review, and production of Ningbo Sunny’s responsive
                                              documents, as Orion demands, would be inconsistent with the order of
                                  27          withdrawal and ineffective, given the presiding judge’s findings in support
                                              of Sheppard Mullin’s motion to withdraw. For this reason, the Court orders
                                  28          Ningbo Sunny’s new counsel of record to undertake an independent effort
                                            Case 5:16-cv-06370-EJD Document 695 Filed 06/19/20 Page 2 of 3



                                                 to ensure that Ningbo Sunny fully complies with Orion’s post-judgment
                                   1             document requests. Specifically, Ningbo Sunny must redo, with the
                                                 direction and supervision of counsel, its collection, review, and production
                                   2             of responsive documents.
                                   3   Dkt. No. 672 at 11 (footnote omitted). The Court ordered Ningbo Sunny to produce all responsive

                                   4   documents that have not yet been produced, and to file a declaration describing specifically what

                                   5   Ningbo Sunny did to search for and collect responsive documents by June 26, 2020. Id. at 11-12.

                                   6             The June 1, 2020 order does not require or invite Ningbo Sunny to re-negotiate the scope

                                   7   of its obligations to produce responsive documents. Rather, Ningbo Sunny has already made

                                   8   representations in its written responses to Orion’s document requests about what it will produce in

                                   9   response to those requests. It had and has an obligation to comply with those representations.

                                  10   New counsel’s task is to undertake an independent effort to ensure that Ningbo Sunny fully

                                  11   complies with its prior representations. The Court expects that Ningbo Sunny will supplement its

                                  12   existing production with any documents that were not previously produced but should have been.
Northern District of California
 United States District Court




                                  13   In addition, Ningbo Sunny must explain to the Court what it did to reasonably ensure that it

                                  14   produced the documents it said it would. The Court is not aware of any unresolved disputes

                                  15   between Orion and Ningbo Sunny about the scope of production or the protocol for review and

                                  16   production of electronic documents, and the June 1, 2020 order is not an opportunity for Ningbo

                                  17   Sunny to belatedly raise such disputes.1

                                  18             Ningbo Sunny asserts that it requires additional time to comply with the Court’s June 1,

                                  19   2020, but that assertion is not well-supported. While counsel for Ningbo Sunny refers to the

                                  20   volume of documents that have already been produced and to the lack of cooperation from Orion’s

                                  21   counsel, the supporting declaration contains virtually no information about what remains to be

                                  22   done to ensure Ningbo Sunny has fully complied with its discovery obligations and why counsel

                                  23   believes that requires an additional six weeks. See generally Dkt. No. 687-1. While the Court by

                                  24   no means discourages cooperation between opposing counsel, the June 1, 2020 places an

                                  25   obligation of compliance on Ningbo Sunny, not Orion.

                                  26             In the interest of avoiding yet another failure of compliance by Ningbo Sunny due to new

                                  27

                                  28   1
                                           The Court notes that an ESI order is already in place. See Dkt. No. 74.
                                                                                           2
                                          Case 5:16-cv-06370-EJD Document 695 Filed 06/19/20 Page 3 of 3




                                   1   counsel’s apparent misunderstanding of what the June 1, 2020 order requires, the Court extends

                                   2   Ningbo Sunny’s deadlines by 14 days, as follows:

                                   3          Ningbo Sunny’s document production shall be completed no later than July 10, 2020 and

                                   4   all responsive documents that have not yet been produced shall be produced to Orion by that date.

                                   5   On or before July 10, 2020, Ningbo Sunny shall file with the Court a declaration of a person with

                                   6   knowledge describing with specificity what Ningbo Sunny did to search for and collect responsive

                                   7   documents.

                                   8          IT IS SO ORDERED.

                                   9   Dated: June 19, 2020

                                  10

                                  11
                                                                                                  VIRGINIA K. DEMARCHI
                                  12                                                              United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
